It appears that no action is pending. It also appears that neither the appellant Harding personally,. nor any attorney at law entitled to practice in the courts of this State, acting on his behalf, ever commenced an action in the Supreme Court of this State or took any appeal to this court. Under the circumstances we are required to dismiss the appeal. We have, nevertheless, examined the papers and find that there is no merit to the appeal. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.